While a charge of this character need not necessarily be directly proven and can be established by circumstantial evidence, the circumstances proved " 'must be such as would lead the guarded discretion of a reasonable and just man to the conclusion' that the act has been committed." Morrison v. Morrison, 95 Ala. 309, 10 So. 648. The evidence in this case, consisting only of the complainant's deposition, has been read and considered by the court in consultation, *Page 446 
and we do not think that it is so certain and specific as to warrant us in holding that the respondent is guilty of the act charged, and the trial court did not err in denying the complainant relief.
The decree of the circuit court is affirmed.
Affirmed.
SOMERVILLE, THOMAS, and BROWN, JJ., concur.